Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/22 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a flange having a pair of openings that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure" of claims 8, 18 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification lacks the proper antecedence for "a flange having a pair of openings that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the scope of the claim is undefined since it appears that the applicant is attempting to claim multiple mutually exclusive embodiments in a single claim, each of those requiring structural features that are different and distinct from the other. In particular, claim 1 requires "a partition coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity" and "the back cover defining a back cover cavity located fully within the second cavity", and these two statements result in at least three structurally different embodiments including, one, the back cover being attached to a peripheral edge of the sidewall (support not exclusively found), two, the back cover being fully within the second cavity (FIG. 9C), and three, the back cover surrounding the sidewall (support not exclusively found). Furthermore, the location of the driver is unclear since the back cover cavity is "fully" within the second cavity but the driver is "partially" within the back cover cavity, thus, the possible location for the rest of the driver is unknown and unclear. Even further, the limitations "the back cover being at least partially within the second cavity" and "the back cover cavity being fully located within the second cavity" appear in direct contradiction of each other. Accordingly, a clarification is respectfully solicited to recite the structural details resulting in the claimed arrangement.  
Claim 2 further complicates the lack of clarity in the scope as it recites "the back cover is substantially flush with the backside edge" of the sidewall of the module housing, which defines the second cavity, which fully engulfs the back cover cavity, which partially surrounds the driver, thus, the location of the rest of the driver is out the scope's bound. 
Dependent claims do not overcome this unclarity of claim 1. Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-14, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILCOX (US 8651705) in view of KATO (US 8794794).
Regarding claim 1, WILCOX discloses a lighting module (FIG.s 1-4) comprising a module housing (40 FIG.s 1-4) comprising: a sidewall (evident); and a partition (25 FIG.s 1-4) coupled to the sidewall such that the partition and the sidewall together define a first cavity (shown in FIG. 3) and a second cavity (shown in FIG. 4); a light source (see 11 FIG. 3) disposed within the first cavity to emit light; a back cover (see 30 FIG. 1) directly coupled to the module housing so as to enclose the second cavity, the back cover being a cup-shaped component, the back cover defining a back cover cavity (shown in FIG. 4); and a driver (see 13 FIG. 4) mounted directly to the back cover and at least partially disposed within the back cover cavity to supply electricity to power the light source, the driver being at least partially electrically insulated from the module housing via the back cover.
WILCOX does not explicitly show the back cover being at least partially within the second cavity such that the back cover cavity being fully located within the second cavity, and the back cover being formed of plastic. 
KATO teaches a lighting module (FIG.s 1-3) comprising: a module housing (17 and 48 FIG. 1) comprising: a sidewall and a partition coupled to the sidewall such that the partition and the sidewall together define a first cavity and a second cavity (as shown in FIG. 1); a light source (see 34 FIG. 1) disposed within the first cavity to emit light; a back cover (20 and 45 FIG. 1) directly coupled to the module housing and at least partially disposed within the second cavity (as shown in FIG. 1) so as to enclose the second cavity, the back cover being a cup-shaped component (structurally evident) formed of plastic (see 'resin'), the back cover defining a back cover cavity (arbitrarily selected space such that it is) located fully within the second cavity; and a driver (see 88b FIG. 1) mounted directly to the back cover and at least partially disposed within the back cover cavity, to supply electricity to power the light source, the driver being at least partially electrically insulated from the module housing via the back cover.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to extend the sidewall of WILCOX to form a big enough cavity, as taught by KATO, and incorporate the associated structural features, such that the back cover is at least partially within the second cavity and the back cover cavity is fully located within the second cavity, in order to achieve a desired structural arrangement optimal for the application of the assembly. 
Regarding the use of plastic for making parts, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the parts from any known and workable material such as plastic in accordance to a preferred application of the assembly.
Regarding claim 11, WILCOX discloses a lighting module (FIG.s 1-4) comprising: a module housing (40 FIG.s 1-4) comprising: a partition (25 FIG.s 1-4) having a rear exterior surface and a rear interior surface; and a sidewall, coupled to the partition, defining a first cavity that abuts the rear interior surface, the sidewall extending past the partition and surrounding a backside section, the backside section abutting the rear exterior surface of the partition and being separated from the first cavity by the partition; a back cover (see 30 FIG.s 1-4) directly coupled to the module housing so as to substantially cover the backside section, the back cover defining a second cavity, the back cover including a plurality of connectors (evident of 380 FIG. 4) to couple the back cover to the module housing; a light source (see 11 FIG. 1), disposed within the first cavity, to emit light; and a driver (see 13 FIG. 4), coupled (when the apparatus is assembled) to the module housing, to supply electricity to power the light source, wherein the plurality of connectors of the back cover are disposed within the module housing and no portion of the plurality of connectors extends through the sidewall of the module housing.
WOLCOX does not explicitly show the back cover being at least partially disposed within the backside section and being formed of plastic, and the connectors being snap-fit. 
KATO teaches a lighting module (FIG.s 1-3) comprising: a module housing (17, 48 FIG. 1) comprising: a partition having a rear exterior surface and a rear interior surface; and a sidewall, coupled to the partition, defining a first cavity that abuts the rear interior surface, the sidewall extending past the partition and surrounding a backside section, the backside section abutting the rear exterior surface of the partition and being separated from the first cavity by the partition; a back cover (20, 45 FIG. 1) directly coupled to the module housing and at least partially disposed within the backside section so as to substantially cover the backside section, the back cover defining a second cavity, the back cover being formed of plastic (see 'resin') and including a plurality of connectors (97 FIG. 3) to couple the back cover to the module housing (via 61 FIG. 3); a light source (34 FIG. 1) disposed within the first cavity, to emit light; and a driver (operationally required), coupled to the module housing, to supply electricity to power the light source, wherein the plurality of connectors of the back cover are disposed within the module housing and no portion of the plurality of connectors extends through the sidewall of the module housing.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to extend the sidewall of WILCOX to form a big enough cavity, as taught by KATO, and incorporate the associated structural features, such that the back cover is at least partially within the second cavity, in order to achieve a desired structural arrangement optimal for the application of the assembly. 
Regarding the use of plastic for making parts, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the parts from any known and workable material such as plastic in accordance to a preferred application of the assembly.
Regarding the connectors being snap-fit, absent persuasive evidence that the claimed connector type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable connector, such as snap-fit, in order to achieve a desired structural modularity for the assembly. 
Regarding claims 2 and 14, KATO further teaches the sidewall includes a backside edge abutting the second cavity (structurally evident).
The motivation to combine is same as in claim 1 above. 
Regarding the back cover being substantially flush with the backside edge, absent persuasive and clear evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to make the back cover and the module housing a desired size, such that one is fully contained and flush with the other in order to achieve a desired aesthetic design. 
Regarding claim 3, KATO further teaches the back cover is coupled to the module housing via one or more connectors (structurally evident).
The motivation to combine is same as in claim 1 above. 
Regarding the connectors being snap-fit, absent persuasive evidence that the claimed connector type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable connector, such as snap-fit, in order to achieve a desired structural modularity for the assembly. 
Regarding claims 7 and 17, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a desired size and shape for the parts, such that the lighting module is dimensioned to fit into an enclosure having an interior width dimension less than 3.5 inches, in accordance to a preferred application of the assembly. 
Regarding claims 8 and 18, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a flange having a pair of openings that are arranged to align with corresponding openings of an enclosure when the lighting module is inserted into the enclosure with the module housing, such that the pair of openings being separated by a distance of about 70 mm, in order to utilize the assembly with an enclosure and do so with a preferred structural modularity and integrity. 
Regarding claim 9, WILCOX further discloses a retaining ring (see 50 FIG. 3) coupled to the module housing via connectors (required) and disposed on the first cavity so as to cover at least a portion of the first cavity.
Although WILCOX does not explicitly show the retaining ring being disposed within the first cavity, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to rearrange and resize the parts of WILCOX, such that the retaining ring is within the first cavity and is substantially flush with a front surface of the module housing, in accordance to a preferred aesthetic design. 
Regarding the connectors being snap-fit, absent persuasive evidence that the claimed connector type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable connector, such as snap-fit, in order to achieve a desired structural modularity for the assembly. 
Regarding claim 10, WILCOX further discloses an optic (see 51 FIG. 3) disposed within the first cavity and supported by the retaining ring, to redirect light emitted by the light source.
Regarding claim 12, KATO further teaches the driver is directly mounted to the back cover and at least partially disposed within the second cavity (as shown in FIG. 1).
The motivation to combine is same as in claim 11 above. 
Regarding claim 13, KATO further teaches the driver is at least partially electrically insulated from the module housing via the back cover (structurally and materially evident).
The motivation to combine is same as in claim 11 above. 
Regarding claim 21, WILCOX further discloses a plurality of wires (see 37 and 18 FIG.s 3 and 4) passing through an opening in the back cover.
Although the prior art does not explicitly show one of the module housing or the back cover includes a strain relief feature coupled to a portion of the plurality of wires, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to include a strain relief for the wires in order to enhance the operational integrity of the assembly. 
Claim(s) 4-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILCOX in view of KATO, as applied to claims 1 and 11 above, and further in view of CHRIST (US 9732947).
Regarding claim 4, WILCOX in view of KATO does not explicitly show a flange and a trim. 
CHRIST teaches a module housing comprises a flange (1110 FIG. 11), abutting the first cavity, having at least one of a twist-and-lock connector or a snap-in connector to couple a trim (1114 FIG. 11) to the module housing.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a flange and a trim, such as taught by CHRIST, with the assembly of WILCOX in view of KATO in order to achieve a desired structural modularity. 
Regarding claim 5, CHRIST further teaches the trim, coupled to the module housing, via the at least one of a twist-and-lock connector or a snap-in connector.
Regarding the connector type, absent persuasive evidence that the claimed connector type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable connector, such as snap-fit or twist-and-lock, in order to achieve a desired structural modularity for the assembly. 
Regarding claim 6, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the at least one of a twist-and-lock connector or a snap-in connector imposes a force between the flange and the trim to increase thermal contact in order to operate.
Regarding claim 15, CHRIST further teaches a trim (see 1114 FIG. 11) coupled to the module housing via a connecting member, to cover a hole of a ceiling or a wall when the lighting module is installed into the ceiling or the wall and to dissipate heat from the module housing (intended use in operation, the structure is capable of performing the claimed function), the connecting member imposing a force between the flange and the trim to increase thermal contact (operationally evident).
The motivation to combine is same as in claim 4 above. 
Regarding claim 16, absent persuasive evidence that the claimed connector type is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and workable connector, such as snap-fit or twist-and-lock, in order to achieve a desired structural modularity for the assembly. 
Allowable Subject Matter
Claims 19 and 20 were previously allowed (see office action of 11/16/21).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875